Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shrinath Malur on 04/08/2022.

The application has been amended as follows:
ABSTRACT:
	A production method for a cylinder device includes a first liquid injection step
of injecting a first predetermined amount of working fluid [[L]] into the inner cylinder, a
first piston rod insertion step of inserting an assembly of 
piston into the inner cylinder to dispose the piston at a predetermined position inside
the inner cylinder, a second liquid injection step of injecting a second predetermined
amount of the working fluid into an upper side of the piston inside the inner cylinder,
and a closing step of closing the opening of the outer cylinder with the closing
member.

SPECIFICATION:
	In the specification, page 12, paragraph [0033], line 2 is amended as follows:
- - nozzle 101 in the first liquid injection step [[S1]] S3 hits the inner peripheral surface of the - -.
CLAIMS:
1. (Currently amended)
	A production method for a cylinder device that includes:
		an inner cylinder filled with a working fluid;
		a piston that divides an inside of the inner cylinder into two chambers;
		an outer cylinder that covers the inner cylinder, one end being closed and the other end being open;
		a piston rod that has one end connected to the piston and the other end protruding outwardly from the inner cylinder and the outer cylinder; 
		a rod guide provided in each end portion of the inner cylinder and the outer cylinder to guide the piston rod, and
		an annular closing member that closes an opening in the other end of the outer cylinder, 
the production method comprising the following steps in the following order:
         a first liquid injection step of injecting a first predetermined amount of a working fluid into the inner cylinder;
	a first piston rod insertion step of inserting an assembly of the piston rod and the piston into the inner cylinder to dispose the piston at a predetermined position inside the inner cylinder;
	a second liquid injection step of injecting a second predetermined amount of the working fluid into an upper side of the piston inside the inner cylinder; and
	a closing step of closing the opening of the outer cylinder with the closing member.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to tech or fairly suggest the method of producing the claimed dual cylinder device wherein in the first injection step a working fluid is first injected in a first predetermined amount into the inner cylinder, then the assembly of piston rod and piston is inserted into the inner cylinder to a predetermined position followed by injecting for the second time a second predetermined amount of the working liquid into the inner cylinder on upper side of the piston in combination with the rest of the claim limitations.
Takanori et al. (JP2013113402A) teaches a double cylinder shock absorber (1) wherein a predetermined working liquid (oil) is injected at one time into the piston chamber (4) inside the inner cylinder (2A) and the reservoir chamber (5) formed between the inner cylinder (2A) and outer cylinder (2B, abstract, Fig. 1).
Kato (US 4,446,895) teaches a method of assembling a dual cylinder hydraulic damper including an outer cylinder (1) and an inner cylinder (2) coaxially positioned to form an annular chamber (3) therebetween, a piston (8) and a piston rod (13) placed in the inner cylinder (1). Kato teaches a chamber (4) is defined in the inner cylinder (2) and is divided into chambers (9) and (10) by the piston (8).  A working fluid (oil 7) is filled in the chamber (4) and in the lower portion of chamber (3).  The oil (7) in chamber (3) communicates with the oil in chamber (4) through an opening (6) formed through the inner cylinder (2).  The piston (8) is provided with passages (11) and a disc valve (12) which controls the oil flow passing through the passages (11) thereby generating a damping force during upward and downward movement of the piston in the cylinder (abstract, col. 2, lines 25-60, Figs. 1-8).
Yazaki et al. (US 8,267,382) teach a method of assembling a dual cylinder hydraulic shock absorber (1) wherein an inner cylinder (3), a piston (24) and a piston rod (27) are placed in an outer shell (2) and joined together such that a gas pressure chamber (14) and the outer shell are in communication with each other. Yazaki et al. teach first and second steps of supplying gas into the outer shell and a cylindrical chamber formed between the inner cylinder and outer shell in addition the step of supplying working liquid into the cylinder (abstract, claim 6, Fig. 1).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        04/08/2022